UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4751


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENITO NINO-MELENDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:15-cr-00047-D-1)


Submitted:   September 22, 2016          Decided:   September 28, 2016


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benito     Nino-Melendez           appeals     his    sentence       of    46   months’

imprisonment imposed after he pled guilty to illegal reentry of

an aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012).           Nino-Melendez             argues      that        this        sentence     is

substantively unreasonable because the sixteen-level enhancement

under     U.S.    Sentencing             Guidelines     Manual       § 2L1.2(b)(1)(A)(i)

(2015) was based on a decade-old conviction and that he is no

longer addicted to drugs and has had no involvement in drug

trafficking since that conviction.                       Nino-Melendez also argues

that § 2L1.2(b)(1)(A)(i) is inherently unreasonable because it

provides a very large enhancement without any reasonable basis

related     to     the       instant        reentry     offence,          and     that     this

enhancement       creates       an       unwarranted     sentence         disparity.         We

affirm.

       When,     as     here,        a    defendant      does       not     challenge       the

procedural       reasonableness           of   his    sentence,      the    court      reviews

“the substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard,” considering “the totality of the

circumstances.”          Gall v. United States, 552 U.S. 38, 51 (2007).

“The    fact     that    the       appellate         court    might       reasonably       have

concluded        that    a     different           sentence        was     appropriate       is

insufficient to justify reversal of the district court.”                                    Id.

“Any    sentence      that    is     within     or    below    a    properly      calculated

                                               2
Guidelines      range    is    presumptively   reasonable,”       and    this

“presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the 18 U.S.C. § 3553(a)

factors.”       United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).       We have reviewed the record and Nino-Melendez’s

arguments and conclude that Nino-Melendez has failed to rebut

this presumption.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3